Citation Nr: 0113096	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an alcohol related 
disorder, to include secondary service connection for an 
alcohol related disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1977.  From September 1977 to April 1983, he had reserve 
service.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

In June 1999, the Board remanded the case to the RO for 
additional development to include procurement of potentially 
relevant VA records; Social Security Administration (SSA) 
records; and private medical records.  The pertinent evidence 
has been obtained by the RO and associated with the claims 
folder.  Despite these efforts, the Board is of the opinion 
that further remand is necessary.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

This duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical examination when such examination 
is necessary to make a decision on the claim.  Id. at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A).  Although 
the RO has procured relevant VA, SSA, and private medical 
evidence referenced by the veteran or identified by the 
record, the veteran has not been afforded a VA examination to 
ascertain the etiology of his claimed disabilities.  The duty 
to assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The veteran 
contends that he injured his head during an inservice 
training accident.  He also contends that he developed an 
acquired psychiatric disorder, claimed as mental problems, 
due to his active service.  Additionally, he contents that he 
developed an alcohol related disorder during service or that 
such alcohol related disorder is secondary to a service 
connected disorder.  As post service medical evidence shows 
treatment for various mental disorders and alcohol abuse, the 
Board is of the opinion that a VA examination would be 
probative in ascertaining the etiology or onset of the 
veteran's claimed disabilities.  

In issuing this remand, the Board notes that the United 
States Court of Appeals for the Federal Circuit has recently 
issued an opinion holding that the law did not preclude a 
veteran from receiving compensation for alcohol or drug-
related disabilities arising secondarily from a service-
connected disability.  Allen v. Principi, 237 F.3d 1368 
(2001).  On remand, the RO should consider the applicability 
of this holding on the current appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
claimed residuals of a head injury, 
alcohol related disorder, or acquired 
psychiatric disorder since February 2000.  
After securing the necessary releases, 
the RO should obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Thereafter, the veteran should be 
afforded a VA examination(s), with an 
appropriate VA physician(s), to ascertain 
the etiology or date of onset of any 
current disability manifested by 
residuals of a head injury, current 
alcohol related disorder, and current 
acquired psychiatric disorder.  The 
claims folder and a copy of this REMAND 
should be made available to the 
examiner(s) for review before the 
examination(s).  Specifically the 
examiner(s) should provide the following 
information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should indicate 
whether any of the following are 
currently shown or otherwise 
indicated by the medical evidence:

	i)     Residuals of a head 
injury;
	ii)   Alcohol related disorder; 
and/or
	iii)  Acquired psychiatric 
disorder.

c)  The examiner should commit on 
the etiology and onset for each 
disability that is currently 
manifested. 

Additionally, for any residual of a 
head injury and/or acquired 
psychiatric disorder found on 
examination, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
his active military service.  He 
should also give an opinion as to 
whether alcoholism or any other 
alcohol related disorder is 
proximately due to any injury or 
disease that began during service.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report(s).

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.






		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




